George Rose Smith, Justice. This is a taxpayers’ suit against the Governor and other State officers for a declaratory j udgment declaring the Public Facilities Finance Act of 1983 to be unconstitutional as an unlawful delegation of legislative authority. Act 458 of 1983; Ark. Stat. Ann., Title 13, Ch. 26 (Supp. 1983). Essentially the plaintiffs contend that the legislature cannot authorize the construction of any public building without specifically describing the building and specifying exactly where it is to be built. We consider that point of view to be too narrow a restriction upon the General Assembly’s discretion and hold the statute to be valid. Preliminarily, common sense and ordinary experience tell us that the legislature cannot suddenly command the construction of a particular building without much study and planning on someone’s part. The need of a given state agency for a new building must first be determined. Someone must select, and underwrite the cost of, architects, who in turn must consult with the agency and eventually prepare plans to meet its requirements. Estimates of construction costs must be made, limited by the availability of funds for the project. After months or years of preparation, involving substantial expense, a site is finally selected, contracts are let, and construction begins. The members of the General Assembly are aware of all these facts and have adopted general laws to meet the situation. In 1975 the legislature created a central agency, the State Building Services, to be responsible for the state’s various capital improvements. Act 716 of 1975; Ark. Stat. Ann., Title 5, Ch. 10 (Repl. 1976). The eleven-member Building Services Council is charged with the duty of obtaining information from the various state agencies about their projected needs for space and facilities and of attending to all the administrative details that we have mentioned in broad outline. Section 5-1020. The Council is directed to make monthly reports to the Legislative Council and to the Governor. Section 5-1020 (d) (xiii). It was with the foregoing background that the General Assembly adopted Act 458 of 1983, now challenged by the appellant taxpayers. The statute authorizes the Building Services to expend not more than $25,000,000 for the construction and maintenance of capital improvements for the Department of Correction’s prison agriculture and industry programs and for the state-supported institutions of higher education. Section 13-2604. The General Assembly finds that the proposed construction is essential to the well-being of the State, Section 13-2614, and directs the Council to employ architects and let the necessary contracts. Section 13-2616. Legislative control is retained by requiring Building Services to prepare a plan for all the proposed construction work and keep the Legislative Council, the Governor, and the Chief Fiscal Officer informed of progress. Section 13-2618. We have no hesitancy in holding that no unlawful delegation of legislative power has been shown. The presumption of constitutionality given to all statutes requires us to assume that the legislature determined that the proposed construction is needed and can be accomplished with the funds provided. The appellants argue that the members of the General Assembly must themselves decide and specify in the statute “what will be built, where it will be built and what it will cost.” One might as well, we think, insist that in a parallel situation the members of Congress must describe and specify, for example, the thousands of new postoffices that are built every year. The administrative determination of such facts may properly be delegated to a subordinate agency. Merritt v. No Fence Dist. No. 2, 205 Ark. 1129, 172 S.W.2d 684 (1943). The appellants’ second and third points may be disposed of quickly. Act 458 was not improperly passed merely because the Senate concurred by voice vote in the House’s amendments, for the ayes and nays need not be recorded when one branch concurs in amendments by the other branch. Ewing v. McGehee, 169 Ark. 448, 275 S.W. 766 (1925). Nor was the companion appropriation act, Act 895 of 1983, impermissibly vague in appropriating funds for “Major Maintenance,” without further definition. Almost every appropriation act for a state agency’s annual budget includes an item for maintenance, which obviously cannot be specified in detail in advance. Finally, the appellants invite the court to state that it will prospectively reconsider the state’s use of certificates of indebtedness to finance state projects, but since the issue is not presented by this case there is no occasion for us to speculate about what might be done if such a question arises. Affirmed. Hickman and Purtle, JJ., concur.